DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to Amendment filed 11/5/2020 and Examiner Initiated Interview on 1/8/2021.
Claims 1, 3, and 5-20 are allowed in this application.  Claims 1, 17 and 19 are independent claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “prompting a user for permission to install the application and to grant access rights to user data according to the security policy, installing the application, and registering the security policy after installing the application” in claim 15 and “registering the security policy for an already-installed application” in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant remarks submitted 11/5/2020 note that the subject matter of claims 15-16 are shown in Figure 1 (reference numeral 114) and Figure 3 (steps 304 and 306), but the Examiner submits that Figures 1 and 3 do not illustrate the subject matter in claims 15-16.  Specifically, step 304 is referring to “registration information” (e.g., see paras. 21, 30, and 49 of the instant specification), which is not disclosed in the instant specification to include “security policy” as claimed.  In fact, it is clear in Figure 1 that security policy (e.g., reference numeral 124) is separate from registration information (e.g., reference numeral 114).  For example, para. 21 discloses “registration information indicates which operating system components are to be extended as well as parameters for requesting content”, and demonstrates that the registration information of step 304 is directed towards indicating which operating system components are to be extended as opposed to the claimed “registering the security policy for an already-installed application”.  As such, at most the instant specification storing access rights in a security policy after installing the application” (emphasis added). 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 1/11/2021 after an Examiner initiated telephone interview with Lisa Tom (Reg. 52,291) on 1/8/2021 to put the claims in condition for allowance.









AMENDMENTS TO THE CLAIMS

Listing of claims

1.	(Currently amended) A method of integrating an application and an operating system of a computing device, the method comprising:
	recognizing a security policy for governing access rights, by the application executed by a processing unit from system memory of the computing device, to user data managed by the operating system executed by the processing unit from the system memory of the computing device;
	recognizing a first identifying data provided by the application indicating an entity that matches a second identifying data of the entity, wherein the first identifying data provided by the application that matches the second identifying data of the entity determines a specific accessible portion of the user data according to the security policy, wherein the first identifying data is matched with the second identifying data by computing a first value for the first identifying data provided by the application and comparing the first computed value to a second computed value associated with the entity;
selectively permitting the application to access the user data managed by the operating system, by the operating system permitting the application to access a specific accessible portion of the user data according to the security policy, and the operating system denying the application access to other, inaccessible portions of the user data, the specific accessible portion including at least contact data for an entity; and
presenting an operating system component at a display associated with the computing device including application content associated with the contact data for the entity, wherein the application content includes a user interface control that launches the application in response to interaction with the user interface control.

2.	(Canceled) 

3.	(Currently amended) The method of claim [[2]]1, wherein the identifying data provided by the application indicating the entity includes one or more of 1) an identifying name and 2) a contact address for the entity. 

4.	(Canceled)

5.	(Currently amended) The method of claim [[4]]1, wherein the first computed value and the second computed value are hash values.

6.	(Original) The method of claim 1, wherein the other, inaccessible portions of the data include one or more of 1) location data; 2) calendar data; 3) photo data; 4) gaming data; and 5) multimedia data.



8.	(Original) The method of claim 1, wherein the other, inaccessible portions of the data include personal data associated with a mobile device user. 

9.	(Original) The method of claim 1, wherein the operating system component is a places component including a map, and the application content includes location-based social networking content that correlates the contact data of the entity with a location on the map. 

10.	(Original) The method of claim 9, wherein the specific accessible portion further includes location data indicating a location of a user, and the location on the map is a location nearby to the location of the user.

11.	(Original) The method of claim 9, wherein the places component includes a control selectable to navigate to a page for viewing the application content associated with the contact data for the entity.

12.	(Original) The method of claim 1, wherein the operating system component is a contacts component, wherein the contacts component is configured to present contact data for a plurality of different entities, including the contact data for the entity and the application content associated with the contact data for the entity.

13.	(Original) The method of claim 12, wherein the contacts component includes a news feed sub-component, wherein the news feed sub-component is extended with a designated area for displaying the application content associated with the contact data for the entity.

14.	(Currently amended) The method of claim 1, wherein the user interface control includes a link selectable to launch the application using one or more parameters related to the contact data for the entity.  

15.	(Previously presented) The method of claim 1, further including: 
prompting a user for permission to install the application and to grant access rights to user data according to the security policy; 
installing the application; and 
registering the security policy after installing the application.  

16.	(Original) The method of claim 1, further including registering the security policy for an already-installed application.

17.	(Currently amended) A computing device 
	a processor; and
executable instructions operable by the processor, the executable instructions comprising a method for integrating an application and an operating system of the computing device, the method comprising:
recognizing a security policy for governing access rights, by the application 
[AltContent: ][AltContent: ][AltContent: ][AltContent: ]recognizing a first identifying data provided by the application indicating an entity that matchesa second identifying data of the entity, wherein the first identifying data provided by the application that matches thesecond identifying data of the entity determines a specific accessible portion of the user data according to the security policy, wherein the first identifying data is matched with the second identifying data by computing a first value for the first identifying data provided by the application and comparing the first computed value to a second computed value associated with the entity;
selectively permitting the application to access the user data managed by the operating system, by
presenting an operating system component at a display associated with the computing device including application content associated with the contact data for the , wherein the application content includes a user interface control that launches the application in response to interaction with the user interface control.

18.	(Currently amended) The computing device of claim 17, wherein the first computed value and the second computed value are hash values. 

19.	(Currently amended) A computer system, comprising:
	a processor; and
	a storage device holding an operating system executable by the processor, an application executable by the processor, user data managed by the operating system, instructions for the application to be integrated with the operating system, wherein operating system instructions of the operating system are executable by the processor to:
recognize a security policy for governing access rights, by the application, to the user data managed by the operating system;
recognizing a first identifying data provided by the application indicating an entity that matchesa second identifying data of the entity, wherein the first identifying data provided by the application that matches thesecond identifying data of the entity determines a specific accessible portion of the user data according to the security policy, wherein the first identifying data is matched with the second identifying data by computing a first value for the first identifying data provided by the application and comparing the first computed value to a second computed value associated with the entity;
selectively permit the application to access the user data managed by the operating system, by the operating system permitting the application to access the specific accessible portion of the user data according to the security policy, and the operating system denying the application access to other portions of the user data, the specific accessible portion of the user data including at least contact data for the entity; and
present an operating system component including application content associated with the contact data for the entity, wherein the application content includes a user interface control that launches the application in response to interaction with the user interface control.

20.	(Currently amended) The system of claim 19, wherein the first computed value and the second computed value are hash values.






Examiner’s Statement of Reasons for Allowance
The prior arts of record, specifically Ghosh (US 2009/0271409; hereinafter Ghosh) and Srivastava et al. (US 2007/0106627; hereinafter Srivastava), do not expressly teach or render obvious the invention as recited in independent claims 1, 17, and 19.
Ghosh teaches “a user (U.sup.0) runs an application program (AP.sup.0) on U.sup.0's computer, mobile device or the Internet to create a directive (D). The directive D includes a combination of criteria (DC) that describes how to find existing data, instructions (DI) for what to do with that data, data values (DV), and/or customized message text” (see para. 35), and “the application program AP processes the directive D on EAI.sup.i (Electronically Accessible Information). The EAI.sup.i is any electronic information that is accessible to the application program AP and includes, but is not limited to, data on U.sup.i's computer. U.sup.i is given the option of selecting which data in EAI.sup.i is available to the application program AP and may choose to keep certain data inaccessible to the application program AP” (see para. 38; and see also paras. 14, 33, 35-37, 39-44, 47-48, 53-56).  Ghosh teaches “Distributed social networking (DSN) component 304 comprises multiple functions and/or functional units… User's information aggregation functionality 306 represents functions … to identify and to access all or portions of the information that a user owns or to which the user has access. This information includes data on the user's physical devices, such as personal computer, mobile phone, etc., and/or data owned or accessible by the user but hosted on other devices, e.g., … anywhere that a program may access data on the user's behalf. These functions … assist in finding and/or organizing the user's information or may just securely represent the user as an agent in order to access the user's data” (see para. 53-54; and see also paras. 55-65).  Ghosh also teaches “DSN component 404 may be supported on a variety of different computing devices or computers…, such as client 110, phone 120, or PDA 130” (see para. 71), and “DSN component 404 may be implemented as: a stand-alone program; an extension module to an Internet browser program or some other type of informational retrieval application; a module or a plug-in to an email client program, an instant messaging program, or some other type of messaging program; a set of 
Srivastava teaches “a Social Discovery System for representing one or more dots. In particular, FIG. 53 shows a table 5300 that includes multiple rows 5304a-5304f. Each of the rows 5304a-5304f includes information related to a single dot. In one embodiment, each represented dot includes a User ID ("Identifier") field 5302a that contains an integer that uniquely identifies the user that created the represented dot; a Dot ID field 5302b that contains an integer uniquely identifies the represented dot … a URL field 5302d that includes a Uniform Resource Locator that identifies a data item associated with the represented dot; a Subject field 5302e that contains text briefly describing the represented dot; a Content field 5302f that contains text quoted from the data item or provided by the author of the represented dot … data structure may be implemented using commonly known techniques for storing data, including but not limited to … hash tables” (see para. 229; and see also paras. 76-82, 84-88, 102, 128, 141, 157-158, 165, 181, 186-187, 190, 192-193, 200-209, 220, 230).
However, the primary reason for the allowance of the claims in this case, is the inclusion of the specific details “recognizing a first identifying data provided by the application indicating an entity that matches a second identifying data of the entity, wherein the first identifying data provided by the application that matches the second identifying data of the entity determines a specific accessible portion of the user data according to the security policy, wherein the first identifying data is matched with the second identifying data by computing a first value for the first identifying data provided by the application and comparing the first computed value to a second computed value associated with the entity” and “presenting an operating system component at a display associated with the computing device including application content associated with the contact data for the entity, wherein the application content includes a user interface control that launches the application in response to interaction with the user interface control” as are now included in the independent claims, in combination with the other 
These claimed limitations are not present in the prior art of record and would not have been obvious.  Thus claims 1, 3, and 5-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shih-Wei Kraft whose telephone number is (571) 270-3388.  The examiner can normally be reached Monday to Friday, 6:30AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Dennis Chow, can be reached at the following telephone number: (571) 272-7767. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents-application-process/checking-application-status/pair-resources.  Should you 
/SHIH-WEI KRAFT/
Primary Examiner, Art Unit 2194